Citation Nr: 0728763	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-41 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1984 to December 1989.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 rating decision of the Phoenix, Arizona Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A Travel 
Board hearing was held before the undersigned in April 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran had a positive, strongly reactive anti-hcv 
antibody test in April 1998, a positive high level HCV RNA 
test in March 1999 and a liver biopsy showing changes 
consistent with hepatitis C liver disease in May 1999.  He 
has alleged that he contracted the hepatitis C from a blood 
transfusion received in conjunction with an emergency 
appendectomy in service.  In response to this allegation, the 
RO attempted, by sending a request to the National Personnel 
Records Center (NPRC), to obtain records from the 47th Combat 
Support Hospital (CSH) in Yakima, Washington, where the 
appendectomy took place on August 20, 1984.   In response, 
the RO received records from the Madigan Army Medical Center 
(MAMC), where the veteran was transferred after the 
appendectomy.  These records include an August 23, 1984 
transfer note from the 47th CSH indicating that the veteran 
had the appendectomy on August 20th; that he did well during 
his post-operative course; and that he was being released 
from CSH and transferred to MAMC as CSH was closing.  
However, the MAMC file does not contain any clinical records 
documenting the specific appendectomy on August 20th or 
indicating whether the veteran received a blood transfusion 
in conjunction with it.  As receipt of a blood transfusion is 
a risk factor for contracting hepatitis C, it is necessary 
for the RO to make additional attempts to obtain the 47th CSH 
records of the veteran's August 20, 1984 appendectomy.  

The Board also notes that on entrance examination in January 
1984 the veteran was found to have two tattoos, one on the 
left wrist and one on the left shoulder.  Then, on September 
1989  flight physical prior to separation he was found to 
have an additional three tattoos with two on the right 
forearm and one on the left hand.  Tattoos are also a risk 
factor for contracting hepatitis C.  Consequently, given that 
the veteran received tattoos both before and during service 
and given that he has not received a VA examination to 
determine the likelihood that his current hepatitis C is 
related to service, a Remand is necessary so that such an 
examination can be provided.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should make exhaustive efforts 
to obtain the   clinical records 
documenting the veteran's August 20, 1984 
appendectomy and subsequent post operative 
course from the 47th Combat Support 
Hospital.   The RO should document all 
efforts made, and if it is ultimately 
determined that any records are 
unavailable, it should provide a 
certification to that effect in the claims 
file.  

2. The RO then should arrange for a VA 
examination by a physician specializing in 
infectious diseases to determine the 
likely etiology of the veteran's current 
hepatitis C.     The veteran's complete 
claims folder must be reviewed in 
conjunction with the examination.  This 
review should include examination of all 
the service medical records (SMRs) (many 
of which are directly filed within the 
claims folder, rather than in the separate 
envelope for SMRs) including the January 
1984 entrance examination and the 
September 1989 flight physical, which 
describe the number and location of the 
veteran's tattoos on entrance into service 
and just before separation.  The examiner 
should then provide an opinion, based on 
the veteran's exposure to hepatitis C risk 
factors, to include tattoos and blood 
transfusion (if the transfusion is 
affirmatively demonstrated by any August 
1984 records) whether such disability is 
at least as likely as not related to the 
veteran's military service.  The examiner 
should explain the rationale for the 
opinion given. 

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



